ORDER

PER CURIAM.
AND NOW, this 2nd day of November 2011, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Is the [City Trusts] Board, created in 1869 by the Pennsylvania Legislature to exercise and discharge duties and powers of the City of Philadelphia, a governmental agency as the United States Supreme Court and numerous federal and state court decisions have previously held, and thus entitled to immunity from local taxes?
(2) Is the property at issue, title to which is held by the City of Philadelphia, administered by the [City Trusts] Board and leased to the Pennsylvania Office of Attorney General, exempt from local property taxation as public property used for a public purpose?
Further, the Application for Leave to File a Reply in Further Support of the Petition for Allowance of Appeal is DENIED.